Citation Nr: 1536425	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-18 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by chest pain.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2010 rating decision, the RO, in pertinent part, denied service connection for a back disability.  A September 2014 Board decision, in part, denied service connection for a back disability.  The Board also remanded a petition to reopen a claim for service connection for a disability manifested by chest pain as well as a claim for service connection for a bilateral foot disability.  

The Veteran appealed the Board's September 2014 denial of the claim for service connection for a back disability to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding that portion of the September 2014 Board decision which denied entitlement to service connection for a back disability for compliance with the instructions provided in the JMR.

In the April 2015 rating decision, the RO denied entitlement to service connection for a bilateral ankle disability and a right knee disability. 

As a July 2015 rating decision granted service connection for bilateral pes planus, the claim for service connection for a bilateral foot disability is no longer for appellate consideration.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With respect to the matter of service connection for a back disability, the JMPR indicated that the June 2010 VA medical nexus opinion is inadequate for adjudication purposes.  In that opinion, a VA examiner noted that the service treatment reports reflected a muscle strain in 1986 and that the Veteran reported having pain continuously since the in-service injury, but determined that the Veteran's in-service injury was "self-liming" and "remote."  With respect to this characterization by the examiner, the JMPR indicated: 

During service, when Appellant was treated for muscle strain in 1986, he indicated that he had been experiencing back pain for 5 months. [] This evidence appears to contradict the June 2010 VA examiner's conclusion that the in-service muscle strain was "self-limiting." [] Further, in a December 1992 Report of Medical History [], Appellant reported experiencing recurrent back pain.  This evidence appears to contradict the June 2010 examiner's finding that there was only one "self-limiting" episode of muscle strain in service. []

The JMPR also indicated that the examiner did not provide an adequate rationale for his opinion to the extent that it was based on the lack of evidence of osteoarthritis or degenerative disc disease during service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007)(examination found inadequate where examiner relied on the absence of evidence in the service treatment reports to provide a negative opinion).  The JMPR directed the Board to obtain a new medical opinion or to seek clarification of the June 2010 medical opinion to address the noted inadequacies.  As such, a new examination and opinion are required.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. at 311-312.  

With respect to the matter of whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by chest pain, the September 2014 remand directed that the AOJ provide the Veteran with the notice required in a claim to reopen, to specifically include what evidence would be considered new and material, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (November 21, 2014).

Review of the record reveals that the May 2015 letter sent to the Veteran by the AOJ for the purpose of providing the notice requested in the September 2014 remand was not compliant with Kent to the extent that it did not provide him with the definition of new and material evidence.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to afford the Veteran notice that is fully complaint with Kent.  Stegall v. West, 11 Vet. App. 268 (1998).   

With respect to the claims for entitlement to service connection for a bilateral ankle disability and a right knee disability, these claims were denied by way of an April 2015 rating decision.  A timely notice of disagreement with respect to the denial of these claims was received in May 2015, requiring a remand for the issuance of a statement of the case (SOC) addressing these matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, to ensure that the record is complete, the RO is to update the file with any outstanding information and/or evidence pertinent to the matters on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the claims for entitlement to service connection for a bilateral ankle disability and a right knee disability, along with a VA Form 9.  Afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and his representative are hereby reminded that to obtain appellate review of either of these issues, a timely appeal must be perfected.  

If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.

2.  Provide the Veteran with the notice required in a claim to reopen in accordance with Kent, to specifically include the definition of new and material evidence.  

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, should they exist, to include reports of treatment for a back disability.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

4.  Request that the Veteran identify any outstanding pertinent non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After completion of the requested development with respect to obtaining additional records, afford the Veteran an appropriate VA examination to assess the nature and etiology of his claimed back disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician.  The physician is requested to provide opinions for the following questions:

a) Is it as likely as not that any current back disability is related to military service or had onset in service?  

b) If arthritis is diagnosed, the examiner is also to indicate whether it is at least as likely as not such arthritis had onset within one year of discharge.  

A complete rationale for the opinions reached must be included.  In offering these opinions, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the credible lay statements regarding in-service incurrence and continuity of back symptomatology since.  The examiner is cautioned not to offer a negative opinion based solely on the lack of a diagnosed back disability in the service treatment records.  

The opinion also should not reflect characterization of the in-service medical evidence pertaining to the back as being demonstrative of a "self-limiting" or "remote" injury unless such characterization, and the significance thereof, is fully explained based on the Veteran's presenting history and the applicable medical principles involved.

6.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted with respect to these claims, readjudicate the petition to reopen the claim for service connection for a disability manifested by chest pain and the claim for service connection for a back disability.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




